DETAILED ACTION
Response to Amendment
1.	Applicant’s Amendment and Response, submitted July 14, 2021, has been reviewed by the examiner and entered of record in the file.  Accordingly claims 8-13 are cancelled, and claims 9-13 are newly added.  Claim 7 is pending in the application.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on July 14, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner, please refer to the signed copy of Applicant’s PTO-1449 form, attached herewith.

Previous Claim Rejections - 35 USC § 112(a)
3.	Claims 7 and 9-13 were previously rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a method of treating Alzheimer’s disease comprising administering a compound of formula (I) or formula (II) is not considered enabled for the prevention of Alzheimer’s disease. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
	Applicant has amended claim 7 to limit the compound to be administered to bromocriptine, and has cancelled claims 9-13. The rejection of claim 7 is maintained.

Mineral Separation v. Hyde, 242 U.S. 261 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  As recognized by the court in In re Wands, 858 F.2d 731 (Fed. Cir. 1988), that is still the standard to be applied, determined by consideration of the Wands factors (MPEP 2164.01(A)); namely, nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary.  All of the Wands factors have been considered, with the most relevant factors discussed below.
	Nature of the Invention:   As stated in MPEP 2164.05(a), “[t]he initial inquiry” for determining whether the Specification is enabling “is into the nature of the invention, i.e., the subject matter to which the claimed invention pertains.”  
	In the instant case, the claimed invention pertains to a method of preventing or treating Alzheimer’s disease in a mammal by administering an effective amount of bromocriptine or a salt thereof to the mammal, wherein the method comprises reducing the ratio of the production of amyloid beta peptide 1-42 (A42) subtype to the production of amyloid beta peptide 1-40 (A40) subtype (A42/40 ratio) from cerebral cortex nerve cells in the subject.
	Breadth of the claims:  As stated in MPEP 2164.01(c), “[w]hen a compound or composition claim is limited by a particular use, enablement of that claim should be evaluated based on that limitation.”  Thus, as stated in MPEP 2164.08, “[t]he focus of the examination inquiry is whether everything within the scope of the claim is enabled” (emphasis added).   Indeed, the Federal Circuit has repeatedly held that “the full scope of the claimed invention without ‘undue experimentation’.”  In re Wright, 999 F.2d 1557 (Fed. Cir. 1993) (emphasis added).  
	At the same time, however, it is also recognized that not everything necessary to practice the invention need be disclosed.  Nor is it necessary that an Applicant test all the embodiments of his invention.  In re Angstadt, 537 F.2d 498 (CCPA 1976) (emphasis added).  In fact, as stated by the court in In re Buchner, 929 F.2d 660 (Fed. Cir. 1991), a patent need not teach, and preferably omits, what is well known in the art. 
	Accordingly, for purposes of enablement, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate in scope with the protection sought by the claims.  Thus, while “a patent application is entitled to claim his invention generically” it is necessary that “he provide a disclosure sufficient to enable one skilled in the art to carry out the invention commensurate with the scope of his claims".  Amgen, Inc, v. Chugai Pharmaceutical Co., Ltd. (Fed. Cir. 1991).  As noted by the court in In re Fisher, 427 F.2d 833 (CCPA 1970), the scope of enablement must bear a “reasonable correlation” to the scope of the claims.  See also Ak Steel Corp. v. Sollac, 344 F.3d 1234 (Fed. Cir. 2003) and In re Moore, 439 F.2d 1232 (CCPA 1971).   As stated in MPEP 2164.08, resolution of this concern requires two stages of inquiry: “[t]he first is to determine how broad the claim is with respect to the disclosure.  The entire claim must be considered.  The second inquiry is to determine if one skilled in the art is enabled to make and use the entire scope of the claim without undue experimentation”.
	As to the first inquiry, as discussed above, the claims are drawn to a method of preventing or treating Alzheimer’s disease by administering a therapeutically effective 42) subtype to the production of amyloid beta peptide 1-40 (A40) subtype (A42/40 ratio) from cerebral cortex nerve cells in the subject.
	Guidance of the Specification/Working Examples:  Applicant has provided no guidance showing the actual “prevention” with prophylactic treatment of Alzheimer’s disease.  The two assays provided are directed to compounds of formulae (I) or (II) that decrease production of , specifically the  lowering action of one species, bromocriptine mesylate (see Example 1 on pages 24-25) and a comparison of ergot D2R agonists and non-ergot D2R agonists with the lowering action of bromocriptine (see Example 2 on pages 25-26), demonstrating usefulness in the  treatment of Alzheimer’s disease, rather than the absolute prevention of Alzheimer’s disease from happening.
	State of the Art:  While the state of the art is relatively high with regard to the treatment of the symptoms of Alzheimer’s disease, the state of the art with regard to prevention of such disease is underdeveloped.  The state of the art of record (https://www.nia.nih.gov/) teaches that Alzheimer’s disease is an irreversible, progressive neurological disease (brain disorder) that is fatal has no known cure, “Alzheimer’s disease is complex, and it is unlikely that any one drug or other intervention can successfully treat it.” While symptomatic treatments are available for Alzheimer’s, drugs to reduce or prevent the neuronal loss in patients have yet to be identified, therefore it is highly speculative that a neurodegenerative disorder such as 
Alzheimer’s biomarkers such as hippocampal atrophy are linked to disease progression, but are not adequate at showing effects on disease progression in periods of less than one year (see Becker et al 2008, page 7, paragraph 5). Alternative biomarkers (amyloid beta plaques, tau protein phosphorylation, BACE1 expression) merely predict increased risk for developing Alzheimer's disease, not treating said disorder in a patient, nor that inhibiting them prevents the development of the neurological disorder (Becker et al, page 8, paragraphs 2-3).  Regarding the recited ratio of A42/40, Wiltfeng et al teach that “the amyloid  concentration ratio (Ax-42/x-40) can possibly improve reliability of the neurochemical dementia diagnosis” (see page 1058, right column, lines 1-3), however, there is no evidence supporting that lowering the ratio of A42/40 in vitro would result in the absolute prevention of Alzheimer’s disease from happening. 
	Predictability/Unpredictability in the Art:  Because of the high level of unpredictability associated with “prevention” of complex neurodegenerative diseases such Alzheimer’s, a greater amount of evidentiary support is needed to fully satisfy the requirement of 35 U.S.C 112, first paragraph.  There is no question Applicant’s instant method may play a role in future methods of treating Alzheimer’s disease or for inhibiting the progression of Alzheimer’s disease.  What is disputed is the claim that bromocriptine, could be taken by one skilled in the art at the time of filing and administered for the absolute prevention of Alzheimer’s disease, without undue experimentation. 
	Merely stating that the instant compounds are preventable against Alzheimer’s disease does not establish usefulness of the invention absent art-recognized correlation 
	The Amount of Experimentation Required:  In view of all of the foregoing, at the time the invention was made, it would have required undue experimentation to practice the entire scope of the invention as claimed.  As discussed above, the claims are drawn to a method of preventing or treating Alzheimer’s disease in a mammal by administering an effective amount of bromocriptine or a salt thereof to said mammal.
	In order to practice Applicants invention, it would be necessary for one to conduct an exhaustive amount of experiments in order to predict whether bromocriptine would exert the alleged prophylactic activity based on the limited disclosure of one active compound that effectively reduces production of , i.e. bromocriptine.  Applicant would need to provide reasonable data showing that bromocriptine demonstrates preventative effects against Alzheimer’s disease. Therefore, in order to practice the claimed invention, the amount of experimentation required would be considered undue and burdensome.
	According, the method of preventing Alzheimer’s disease by administering an effective amount of bromocriptine is not enabled by the instant specification. To overcome this rejection, Applicant should delete the term “preventing” from claim 7.

Response to Arguments
4.	Applicant traverses the enablement rejection regarding the prevention of Alzheimer’s disease, arguing that, “Conventionally, it is widely recognized that decreasing the amount of A, particularly the amount of A42, becomes a key point for 42 and reduces the A42/40 ratio (see Figure 1), which is useful in the prophylaxis of Alzheimer's disease (Applicant refers to “Reference 1” and “Reference 2”). Applicant contends that the prophylactic effect of bromocriptine against Alzheimer's disease is sufficiently supported by the description of the A42 expression level-lowering action and the A42/40 ratio-lowering action of bromocriptine in the present specification

55.	Applicant's arguments have been fully considered but they are not persuasive. 
	The instant claimed invention pertains to a method of preventing or treating Alzheimer’s disease in a mammal by administering an effective amount of bromocriptine or a salt thereof to said mammal. The Specification of the instant application does not provide a definition of the word “prevent.” In this regard, Merriam-Webster dictionary, Definition of prevent: transitive verb, to keep from happening or existing. Claim 7 is interpreted accordingly, i.e. the breadth of claim 7 is directed to “A method for keeping Alzheimer’s disease in any mammal from happening.” 
	Even if the patient has a genetic predisposition to the selected identified disease states, one is still treating the individual patient, and not preventing Alzheimer’s disease from happening. It has not been shown in the specification that the prevention of any hyper-proliferative disease from happening is accepted in the art as being predictive of the utility alleged, especially when absent of pharmacological data.
Applicant argues that the prophylactic effect of bromocriptine against Alzheimer's disease is sufficiently supported by the description of the A42 expression 42/40 ratio-lowering action of bromocriptine in the present specification, which provides data regarding the activity of bromocriptine in Figure 1, demonstrating that said compound reduces the expression level of A42 and reduces the A42/40 ratio (see Figure 1), “which is useful in the prophylaxis of Alzheimer's disease.” 
Applicant contends that by lowering the ratio of A42/40, one of ordinary skill in the art would not doubt that Applicant’s compound would be capable for use as claimed. The Examiner respectfully disagrees with Applicants’ assertion that the prevention of Alzheimer’s disease from happening (as recited) could be predicted based on an in vitro assay demonstrating inhibitory activity against the formation of A-42 and A-40 deposits. Therefore, bromocriptine is enabled for and could be useful in the treatment of Alzheimer’s disease in a mammal in need thereof or for slowing the progression of Alzheimer’s disease. Applicant has provided no guidance showing the actual “prevention” of Alzheimer’s disease from happening, in particular in a mammal not yet diagnosed with Alzheimer’s disease, comprising administering bromocriptine to a mammal in need thereof.
Regarding the recited ratio of A42/40, Wiltfeng et al teach that “the amyloid  concentration ratio (Ax-42/x-40) can possibly improve reliability of the neurochemical dementia diagnosis” (see page 1058, right column, lines 1-3), however, there is no evidence supporting that lowering the ratio of A42/40 in vitro would result in the absolute prevention of Alzheimer’s disease from happening. 
	Given the high degree of unpredictability noted and recognized in the art with regard to the prevention of Alzheimer’s disease in a mammal as disclosed above, 
	Therefore, the examiner recommends limiting instant claim 7 to the treatment of Alzheimer’s disease in a mammal and not prevention.

Previous Claim Rejections - 35 USC § 103
6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.	Claims 7, 9, and 11-13 were previously rejected under 35 U.S.C. 103 as being unpatentable over Ono et al, (J Neuroscience Research 2013).
	Claims 9 and 11-13 are cancelled. The rejection of claim 7 is maintained.
	As amended, claim 7 recites a method of treating or preventing Alzheimer’s disease caused by a mutation of presenilin I in a mammal comprising administering an effective amount of a bromocriptine or a salt thereof to the mammal, wherein the method comprises reducing the ratio of the production of amyloid beta peptide 1-42 (A42) subtype to the production of amyloid beta peptide 1-40 (A42/40 ratio) from cerebral cortex nerve cells in the subject.
Ono et al teach that the anti-Parkinsonian agent bromocriptine (see Figure 1 on page 1372) directly inhibits the deposition of fresh  oligomer formations in vitro (see the Abstract and under “RESULTS” in column 1 on page 1374).  Ono et al teach that bromocriptine is effective at inhibiting the formation of amyloid beta (A-42, A-40) fibril deposits in the brain, which are known pharmacodynamic markers for the presence and pathogenesis of Alzheimer’s disease, but do not explicitly teach the administration of bromocriptine to treat or prevent Alzheimer’s disease caused by a mutation of presenlin 1 in a mammal in need thereof.
	Yet, The aggregation of b-amyloid protein (Ab)anda-
synuclein (aS) are hypothesized to be the key pathogenic
event in Alzheimer’s disease (AD)
The aggregation of b-amyloid protein (Ab)anda-
synuclein (aS) are hypothesized to be the key pathogenic
event in Alzheimer’s disease (AD)
	Yet, Ono et al discuss that the aggregation of -amyloid protein () is hypothesized to be a key pathogenic event in Alzheimer’s disease (AD) (see the first paragraph in column 1 on page 1).  Ono et al teach that the strong ability of the anti-Parkinsonian agents to block formation of  oligomers suggests that said agents might be of value for targeting the neurotoxins in AD and may contribute to prevention or control of Alzheimer’s disease progression (see page 1380, left column, last two sentences).   
	As such, one of skill in the art would have a reasonable expectation of success in  selecting bromocriptine from the small genus of anti-Parkinsonian agents and administering bromocriptine to treat Alzheimer’s disease in a mammal in need thereof. The motivation to administer bromocriptine flows logically from the fact that it was recognized in the prior art that Alzheimer’s disease could be treated by inhibiting the formation of amyloid plaques (A-42, A-40) in subject.
	Note that while Ono et al do not teach the inherent property of the instantly claimed compound to treat Alzheimer’s that is caused by mutation of presenilin 1, this  peptide inhibition, the claim as a whole is anticipated. MPEP § 2112 (II) states "there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)." Furthermore, Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) makes clear that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products.
	
Response to Arguments
8.	Applicant traverses the previous obviousness rejection over Ono et al.
Applicant argues that: 
“Bromocriptine was obtained by a search using iPS cells derived from patients with mutation in presenilin 1 gene, and has been shown to reduce the A42/40 ratio (the present specification, Example 1). Thus, bromocriptine is considered to be particularly effective for Alzheimer's disease caused by mutation in presenilin 1 gene.
	In fact, the data contained in Declaration under 37 C.F.R. § 1.132, submitted herewith, demonstrates that bromocriptine is more effective in reducing the A42/40 ratio of cerebral cortex nerve cells derived from a patient 
9.	8Applicant contends that Application No. 16/626,686Reply to Office Action of April 14, 2021the A42/40 ratio lowering effect by the addition of bromocriptine was observed only in cerebral cortex nerve cells derived from patients with Alzheimer's disease caused by mutation in the presenilin 1 gene. Applicant alleges that according to the 1.132 Declaration, it was unexpected in the art at the time of filing that the administration of bromocriptine would result in a high A production inhibitory action that is specific to Alzheimer's disease caused by presenilin 1 gene. Applicants argues that, "[a] prima facie case of obviousness ... is rebuttable by proof that the claimed compounds possess unexpectedly advantageous or superior properties." See MPEP §2144.09 (citing In re Papesch, 315 F.2d 381 (C.C.P.A. 1963)). Evidence that a compound is unexpectedly superior in one of a spectrum of common properties ... can be enough to rebut a prima facie case of obviousness." 

	Applicant's arguments regarding the unexpected A production suppressive effect of bromocriptine and regarding the mutation in the presenilin 1 gene have been fully considered but they are not persuasive. As stated previously, Ono et al disclose the high A production inhibitory action of bromocriptine, specifically at suppressing the formation of A42 and A40 deposits, and provides better results compared with other anti-Parkinsonian agents and suggest its therapeutic effects in the treatment of in vitro and in vivo (see Borchelt et al, abstract and Table 1 on page 1008). 
	As such, one skilled the art would reasonably expect that the method of administering bromocriptine to treat Alzheimer’s disease characterized by an elevated A42/A40 ratio, previously suggested by Ono et al, would be successful in the treatment of Alzheimer’s disease caused by a presenilin 1 mutation, since AD cell lines expressing mutant presenilin 1 have a uniformly elevated A42/A40 ratio (see page 1010, right column, second full paragraph).
 	Conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute")).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale




	
Claim(s) 7, 11 and 13 were previously rejected under 35 U.S.C. 103 as being unpatentable over Xiling Li et al (Scientific Reports 2015).  
	Upon further consideration of Applicant’s amendatory changes, in which claim 7 is amended to limit the compound to be administered to bromocriptine, and claims 11-13 are cancelled, the previous obviousness rejection over Xiling Li et al is withdrawn.

Conclusion
15.	Claim 7 is pending in the application. Claim 7 remains rejected.  No claim is presently allowable. 
16.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANET L COPPINS/Examiner, Art Unit 1628   

/CRAIG D RICCI/Primary Examiner, Art Unit 1611